Exhibit 10.1

Execution Copy

Yahoo! Inc.

701 First Avenue

Sunnyvale, California

July 16, 2012

Marissa Mayer

Dear Marissa:

On behalf of Yahoo! Inc. (“Yahoo!” or the “Company”), I am pleased to offer you
the position of President and Chief Executive Officer, reporting to the
Company’s Board of Directors (the “Board”), working at the Company’s
headquarters at 701 First Avenue in Sunnyvale, California. You will be appointed
to the Board upon your commencement of employment. Your appointments are subject
to approval by the Board and your compensation package as outlined herein is
subject to approval of the Compensation Committee of the Board (“Compensation
Committee”). For purposes of this letter, your first day of work at Yahoo! will
be considered your “Employment Start Date.” Your Employment Start Date will be
July 17, 2012.

Base Salary. Your starting annual base salary will be $83,333.33 per month
($1,000,000.00 annually), less applicable taxes, deductions and withholdings,
paid semi-monthly and subject to annual review. Yahoo!’s regularly scheduled pay
days are currently on the 10th and 25th of every month.

Incentive Compensation. You also will be eligible to participate in the annual
Executive Incentive Plan (“EIP”), with a target incentive of 200% of your annual
base salary (the “Target Award”), and a 2012 maximum of 400% of your annual base
salary if you exceed your targets, pro-rated based on the period of time you are
employed at Yahoo! in an EIP eligible position during the relevant Company
fiscal year, less applicable taxes, deductions, and withholdings. Target
incentives do not constitute a promise of payment. To qualify for the EIP



--------------------------------------------------------------------------------

incentive bonus, you must remain employed with the Company through the date that
the incentive bonus is paid (as specified in the EIP). Your actual EIP payout
will depend on Yahoo! financial performance and, to the extent applicable, the
Compensation Committee’s assessment of your individual performance, and any EIP
payout is subject to, and governed by, the terms and requirements of the EIP
document. EIP bonuses are usually paid in March or April of the year after the
fiscal year for which they are earned.

Annual Equity Awards. Subject to approval by the Compensation Committee, as a
senior leader of Yahoo!, with respect to the 2012 performance year, you will be
entitled to receive equity awards under the Yahoo! Inc. 1995 Stock Plan (the
“Stock Plan”) with an aggregate award value of $12 million (the “2012 Annual
Grant”), with fifty percent (50%) of such 2012 Annual Grant in the form of
Restricted Stock Units (the “2012 RSUs”) and the remaining fifty percent
(50%) of such 2012 Annual Grant in the form of options to purchase the Company’s
common stock (the “2012 Stock Options”). The 2012 RSUs shall be awarded to you
on Yahoo!’s first regularly scheduled grant date after your Employment Start
Date, which is July 26, 2012 (the “Next Grant Date”). The number of 2012 Stock
Options shall be calculated on the Next Grant Date in accordance with the
Company’s option valuation practices, and subject to applicable adjustments in
the event of stock splits, stock dividends or other similar capital transactions
between calculation and grant. The 2012 Stock Options shall be granted on one of
the Company’s regularly scheduled grant dates in 2012, currently contemplated to
be in November, 2012. The 2012 RSUs shall vest equally on the first, second and
third anniversaries of the Next Grant Date, and the 2012 Stock Options shall
vest in three equal tranches on the twelve-month, eighteen-month and
thirty-month anniversaries of the Next Grant Date, provided that, in each case,
you are employed by the Company on the applicable vesting date or as otherwise
provided herein, and provided that you satisfy the financial and other
performance criteria established at the time of grant by the Compensation
Committee after consultation with you. In the event your

 

2



--------------------------------------------------------------------------------

employment is terminated by the Company without Cause, due to disability (as
defined under the Company’s applicable long term disability plan), by you with
Good Reason or as a result of your death, any 2012 RSUs which would have vested
within the six months after such termination shall immediately vest, and any
2012 Stock Options that would have vested in the six months following
termination of employment if the applicable performance criteria was satisfied,
shall remain subject to satisfaction of such performance criteria and, if such
criteria is satisfied, vest as if you were employed on such vesting date. All
other 2012 RSUs and 2012 Stock Options shall be immediately forfeited, as shall
all unvested 2012 RSUs and 2012 Stock Options in the case of a Cause termination
by the Company or a voluntary resignation by you without Good Reason. The 2012
RSUs will provide for automatic use of a portion of the 2012 RSUs to cover
minimum tax withholding so that you will not need to make any cash payments to
cover such tax withholding.

Make-Whole Restricted Stock Units. You will also receive a make-whole grant of
restricted stock units under the Stock Plan with an aggregate award value of $14
million (“Make-Whole RSUs”), such grant to be made to you on the Next Grant
Date. The Make-Whole RSUs will vest as follows: (a) one fifth of four million
dollars of Make-Whole RSUs will vest on the 17th day of each month of 2012
starting in August and be paid out by the end of such month; (b) one twelfth of
seven million dollars of Make-Whole RSUs will vest on the 17th day of each month
in 2013 and be paid out by the end of the month in which they vest; and (c) one
twelfth of three million dollars of Make-Whole RSUs will vest on the 17th day of
each month in 2014 and be paid out by the end of the month in which they vest;
provided in each case that you are employed by the Company on the applicable
vesting date or, if earlier, will vest (and be paid out) (i) upon the
termination of your employment by the Company without Cause,1 (ii) due to your
resignation for

 

1  For purposes of the Make-Whole RSUs, the One-Time Retention Award (as
provided herein with regard to severance benefits) and the 2012 Annual Grant,
“Cause” shall mean termination of your employment with the Company based upon
the occurrence of one or more of the following which, with respect to clauses
(1), (2) and (3) below, if curable, and clause (5) below (but only if cure is
permitted under its proviso), you have not cured within fourteen (14) days after
you receive written notice from the Company specifying with reasonable
particularity such occurrence: (1) your refusal or material failure to perform
your job duties and responsibilities (other than by reason of your serious
physical or mental illness, injury, or medical condition), (2) your failure or
refusal to comply in any material respect with material Company policies or
lawful directives of the Board, (3) your material breach of any contract or
agreement between you and the Company (including but not limited to this letter
agreement and any Employee Confidentiality and Assignment of Inventions
Agreement or similar agreement between you and the Company), or your material
breach of any statutory duty, fiduciary duty or any other obligation that you
owe to the Company, (4) your commission of an act of fraud, theft, embezzlement
or other unlawful act against the Company or involving its property or assets,
(5) your engaging in unprofessional, unethical or other intentional acts that
materially discredit the Company or are materially detrimental to the
reputation, character or standing of the Company, provided that, if such act or
engagement is not willful misconduct and curable (as determined in the good
faith discretion of the Board), you will be given the opportunity to cure as
provided above, or (6) your indictment or conviction or plea of nolo contendre
or guilty plea with respect to any felony or crime of moral turpitude.

 

3



--------------------------------------------------------------------------------

Good Reason,2 (iii) upon your death while employed with the Company or (iv) upon
the termination of your employment by the Company due to disability (as defined
under the Company’s long term disability plan). Following the vesting of the
Make-Whole RSUs, you will receive one share of Yahoo! Inc. common stock for each
vested RSU (subject to any applicable tax withholdings or deductions). The grant
will provide for automatic use of a portion of the Make-Whole RSUs to cover
minimum tax withholding so that you will not need to make any cash payments to
cover such minimum tax withholding. The Company reserves the right to utilize
restricted stock instead of restricted stock units for this grant.

One-Time Retention Equity Award. You will also receive a retention equity award
under the Stock Plan with an aggregate award value of $30 million (the
“Retention Equity Award”), such grant to be made to you at the same time, in the
same forms (including the utilization of performance criteria), in the same
manner, in the same proportions as the 2012 Annual Grant and subject to the same
conditions, except that the Retention Equity Award restricted stock units will
vest 1/5th on the anniversary of the Next Grant Date in each year from 2013 to
2017, and the Retention Equity Award options will be 1/5th (rather than 1/3rd)
vesting in equal installments at

 

2  For purposes of the Make-Whole RSUs, the One-Time Retention Award, the 2012
Annual Grant and as provided herein with regard to severance, “Good Reason”
shall be deemed to exist only if the Company shall fail to correct within 30
days after receipt of written notice from you specifying in reasonable detail
the reasons you believe one of the following events or conditions has occurred
(provided such notice is delivered by you no later than 30 days after the
initial existence of the occurrence): (1) a material diminution of your then
current aggregate base salary and target bonus amount (other than pro rata
reductions that also affect substantially all other similarly situated
employees) without your prior written agreement; (2) the material diminution of
your authority, duties or responsibilities as an employee of the Company without
your prior written agreement; or (3) the relocation of your position with the
Company to a location that is greater than 50 miles from Sunnyvale, California
and that is also further from your principal place of residence, without your
prior written agreement, provided that in all events the termination of your
service with the Company shall not be treated as a termination for “Good Reason”
unless such termination occurs not more than six (6) months following the
initial existence of the occurrence of the event or condition claimed to
constitute “Good Reason”.

 

4



--------------------------------------------------------------------------------

the 12-month, 18-month, 30-month, 42-month and 54-month anniversaries of the
Next Grant Date. The RSUs granted under the Retention Equity Award will provide
for automatic use of a portion of the Retention Equity Award to cover minimum
tax withholding so that you will not need to make any cash payments to cover
such tax withholding.

Subsequent Long-Term Equity Grants. Commencing in 2013, during your employment
with the Company, you will be eligible to be granted annual equity awards under
the Stock Plan (“Annual Grants”). The actual grant date value of all such Annual
Grants made during your employment with Yahoo! shall be determined in the
discretion of the Compensation Committee after taking into account the Company’s
and your performance and other relevant factors. While any grant and the size of
it are in the discretion of the Compensation Committee, it is contemplated that
the annual long term equity grants in 2013 and subsequent years will be in the
same amount or greater than the 2012 Annual Grant (i.e., $12,000,000), subject
to the Board’s evaluation of your performance and then current market
compensatory levels and practices. It is further contemplated that the terms and
conditions of your 2013 and future Annual Grants (including, without limitation,
the form of award(s), vesting schedule, performance objectives, restrictive
provisions, etc.) granted to you shall be the same as such terms and conditions
applicable to the annual long-term incentive awards granted to other senior
executive officers of the Company at the time of such grants. All of such Annual
Grants shall be subject to any applicable tax withholding or deductions.

General Terms. Subject to any specific provisions herein, all grants will be on
such terms and conditions as determined by the Compensation Committee. All
grants hereunder shall be made pursuant to the Stock Plan and shall be subject
to the terms and conditions of the Stock Plan, including, without limitation,
Section 8 thereof (which provides that the number of shares underlying an option
award granted to any one person during a calendar year shall not exceed
15,000,000).

 

5



--------------------------------------------------------------------------------

Stock Ownership. You recognize that you are subject to the Yahoo! requirements
for stock ownership by officers.

Benefits. Yahoo! provides a very competitive benefits package for its eligible
full- and part-time employees. Eligible Yahoos may participate in Yahoo!’s
health insurance benefits (medical, dental and vision), life insurance, short
term and long term disability, the Employee Stock Purchase Plan, 401(k) Plan,
and Yahoo!’s Flexible Spending Plan (Healthcare Reimbursement Account and/or
Dependent Care Reimbursement Account). Please refer to benefit plan documents
for eligibility. Of course, Yahoo! may change its benefits at any time.

The Company will reimburse you for reasonable legal fees incurred in connection
with negotiating and reviewing this letter up to a maximum of twenty five
thousand dollars ($25,000) (based on your attorney’s normal charges and upon
providing Yahoo! with documentation of the charges). This will be a taxable
benefit to you. Additionally, the Company will reimburse you for up to $50,000
of security expenses per year in the event that situations arise where you, in
your good faith estimation, determine that such security measures are required
or prudent, upon presentation of appropriate documentation of expenditures in
accordance with the Company’s expense reimbursement policies.

You will be expected to travel in connection with your employment. Yahoo! will
reimburse you for reasonable business expenses incurred in connection with your
employment, upon presentation of appropriate documentation in accordance with
the Company’s expense reimbursement policies and you will be eligible to
participate in the travel policy established by the Company generally for its
senior management.

Clawbacks. All bonuses and equity grants are subject to Yahoo! “clawback”
policies as in effect from time to time, including any established under the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

6



--------------------------------------------------------------------------------

Paid Time Off. You will accrue vacation at a rate of twenty (20) days (up to the
maximum vacation accrual cap for others accruing at that same rate as specified
in the Vacation Policy) for the first four (4) years of your employment at
Yahoo!. Thereafter, you will accrue vacation at the regular Yahoo! vacation
accrual rate (up to a maximum as specified in our Vacation Policy). Vacation is
accrued based on hours worked, therefore Yahoos who work less than 40 hours per
week accrue vacation on a pro-rata basis. In addition, Yahoo! currently provides
eligible employees with designated company paid holidays each year.

Proprietary Agreement and No Conflict with Prior Agreements. As an employee of
Yahoo!, it is likely that you will become knowledgeable about confidential
and/or proprietary information related to the operations, products and services
of Yahoo! and its clients. Similarly, you may have confidential or proprietary
information from prior employers that should not be used or disclosed to anyone
at Yahoo!. Therefore, you will be required to read, complete and sign Yahoo!’s
standard Employee Confidentiality and Assignment of Inventions Agreement
(“Proprietary Agreement”) and the Proprietary Information Obligations Checklist
and return it to Yahoo! on or prior to your Employment Start Date. In addition,
Yahoo! requests that you comply with any existing and/or continuing contractual
obligations that you may have with your former employers. By signing this offer
letter, you represent that your employment with Yahoo! shall not breach any
agreement you have with any third party.

Obligations. During your employment, you shall devote your full business efforts
and time to Yahoo!. This obligation, however, shall not preclude you from
engaging in appropriate civic, charitable or religious activities or, with the
consent of the Board, from serving on the boards of directors of companies that
are not competitors to Yahoo!, as long as the activities do not materially
interfere or conflict with your responsibilities to or your ability to perform
your duties of employment at Yahoo!. Nevertheless, your current status as a
member of the Board of Directors of Wal-Mart, Inc. is expressly permitted by
this Agreement so long as it does not create competitive or fiduciary conflicts.
Any outside activities must be in compliance with and approved if required by
Yahoo!’s Code of Ethics or Corporate Governance Guidelines.

 

7



--------------------------------------------------------------------------------

Non-competition. In addition to the obligations specified in the Proprietary
Agreement, you agree that, during your employment with Yahoo! you will not
engage in, or have any direct or indirect interest in any person, firm,
corporation or business (whether as an employee, officer, director, agent,
security holder, creditor, consultant, partner or otherwise) that is competitive
with the business of Yahoo!, including, without limitation, any then-current
activities relating to providing Internet navigational products or services and
any then-current activities providing search, e-mail, chat, e-commerce, instant
messaging, content (e.g., music, video), ISP (e.g., connectivity, bandwidth or
storage) or other Internet-based delivery or functionality. Notwithstanding the
preceding sentence, you may own not more than 1% of the securities of any
company whose securities are publicly traded.

Employment At-Will. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment at-will relationship that may be terminated at any time by you or
Yahoo!, with or without cause and with or without advance notice. The at-will
nature of the employment relationship may not be modified or amended except by
written agreement signed by Yahoo!’s Chief Human Resources Officer and you.
Notwithstanding the foregoing, if your employment is terminated by Yahoo!
without Cause or you resign for Good Reason, then, in addition to any specific
termination benefits set forth herein with regard to the equity grants (other
than to the extent duplicative), Yahoo! will offer you severance benefits
pursuant to its normal practice at the time of your termination and similar to
what is offered to other senior executives. Cause and Good Reason will be as
defined herein. All severance benefits are conditioned on you signing a full
release of any and all claims against Yahoo! in a release form acceptable to
Yahoo! (within the period specified in it by the Company) after the termination
of your employment and your not revoking such release pursuant to any

 

8



--------------------------------------------------------------------------------

revocation rights afforded by applicable law. Upon a termination of your
employment, you hereby resign as of the date of such termination as a director
and officer of Yahoo! and its affiliates and subsidiaries and as a fiduciary of
any of its or their benefit plans, and you agree to promptly execute and deliver
upon such termination any document reasonably required by Yahoo! to evidence the
foregoing.

Code of Ethics and Yahoo! Policies. Yahoo! is committed to creating a positive
work environment and conducting business ethically. As an employee of Yahoo!,
you will be expected to abide by the Company’s policies and procedures
including, but not limited to, Yahoo!’s Guide2Working@Y!, Yahoo!’s Code of
Ethics and Yahoo!’s Corporate Governance Guidelines. Yahoo! requests that you
review, sign and bring with you on your Employment Start Date, the enclosed Code
of Ethics Acknowledgment Form.

Non-Disparagement. You agree, other than with regard to employees in the good
faith performance of your duties with the Company while employed by the Company,
both during and for five (5) years after your employment with the Company
terminates, not to knowingly disparage the Company or its officers, directors,
employees or agents in any manner likely to be harmful to it or them or its or
their business, business reputation or personal reputation. The Company will
instruct its Chairman, the Chief Yahoos and the named executive officers of the
Company, other than in the good faith performance of their duties to the Company
or in connection with their fiduciary duties to the Company and applicable law,
both during and for five (5) years after your employment with the Company
terminates, not to knowingly disparage you in any manner likely to be harmful to
you or your business reputation or personal reputation. This paragraph shall not
be violated by statements from either party which are truthful, complete and
made in good faith in required response to legal process or governmental
inquiry. You also agree that any breach of this non-disparagement provision by
you shall be deemed a material breach of this offer letter.

 

9



--------------------------------------------------------------------------------

Entire Agreement. This offer letter and the referenced documents and agreements
constitute the entire agreement between you and Yahoo! with respect to the
subject matter hereof and supersede any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and Yahoo! concerning those subject matters.

Eligibility to Work in the United States. In order for Yahoo! to comply with
United States law, we ask that on your Employment Start Date you bring to Yahoo!
appropriate documentation to verify your authorization to work in the United
States. Yahoo! may not employ anyone who cannot provide documentation showing
that they are legally authorized to work in the United States.

IRC 409A. This letter agreement is intended to comply with the short-term
deferral rule under Treasury Regulation Section 1.409A-1(b)(4) and be exempt
from Section 409A of the Code, and shall be construed and interpreted in
accordance with such intent, provided that, if any severance provided at any
time hereunder involves non-qualified deferred compensation within the meaning
of Section 409A of the Code, it is intended to comply with the applicable rules
with regard thereto and shall be interpreted accordingly. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this letter agreement providing for the payment of any amounts or benefits upon
or following a termination of employment that are considered “nonqualified
deferred compensation” under Section 409A of the Code unless such termination is
also a “separation from service” within the meaning of Section 409A of the Code
and, for purposes of any such provision of this letter agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.” If you are deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment that is considered non-qualified
deferred compensation under Section 409A of the Code payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is

 

10



--------------------------------------------------------------------------------

the earlier of (A) the date that is immediately following the expiration of the
six (6)-month period measured from the date of such “separation from service” of
you, and (B) the date of your death (the “Delay Period”). Upon the expiration of
the Delay Period, all payments and benefits delayed pursuant to this paragraph
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to you in
a lump sum, and any remaining payments and benefits due under this letter
agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated without regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred. For purposes of Section 409A of the Code, your right to receive any
installment payments pursuant to this letter agreement shall be treated as a
right to receive a series of separate and distinct payments. In no event may
you, directly or indirectly, designate the calendar year of any payment to be
made under the letter agreement that is considered non-qualified deferred
compensation. In the event the time period for considering any release and it
becoming effective as a condition of receiving severance shall overlap two
calendar years, no amount of such severance shall be paid in the earlier
calendar year.

Background Check. You represent that all information provided to Yahoo! or its
agents with regard to your background is true and correct.

 

11



--------------------------------------------------------------------------------

We look forward to you joining Yahoo!. Please indicate your acceptance of this
offer by signing where indicated below and returning an executed copy of this
offer to me at your earliest convenience.

 

Sincerely, /s/ Alfred J. Amoroso Alfred J. Amoroso Chairman of the Board

I accept this offer of employment with Yahoo! Inc. and agree to the terms and
conditions outlined in this letter.

 

/s/ Marissa A. Mayer

     

July 16, 2012

    Marissa Mayer     Date      

July 17, 2012

      Planned Employment Start Date  

Enclosures

Cc: HR file

 

12